UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________________

UNITED STATES OF AMERICA,

                              Plaintiff,                 NOTICE OF MOTION

v.                                                       Case No. 19-CR-206-A

SHELBY GARIGEN,
                              Defendant,
________________________________________

MOTION BY:                                 James C. DeMarco III, Esq.
                                           Attorney for Defendant

DATE, TIME, PLACE:                         Before the Hon. Richard J. Arcara
                                           United States District Judge
                                           Unites States Courthouse
                                           2 Niagara Square
                                           Buffalo, New York 14202
                                           On a date and time convenient for the Court

SUPPORTING PAPERS:                         Affirmation of James C. DeMarco III, Esq.
                                           dated August 18, 2020

RELEIF REQUESTED                           Adjourn Sentencing

DATED                                      Buffalo, New York, August 18, 2020

                                           Respectfully submitted,


                                           BENGART & DeMARCO, LLP
                                           JAMES C. DeMARCO III, ESQ.
                                           Attorney for Defendant
                                           Office and Post Office Address
                                           2655 Sheridan Drive
                                           Tonawanda, NY 14150
                                           (716) 838-1515
                                           jdemarco@bengartdemarcolaw.com
TO:   CHARLES KRULY, ESQ.
      ASSISTANT UNITED STATES ATTORNEY
      138 Delaware Avenue
      Buffalo, New York 14202
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________________

UNITED STATES OF AMERICA,

                                                                AFFIDAVIT

v.                                                              Case No. 19-CR-206-A

SHELBY GARIGEN,
                              Defendant,
________________________________________

STATE OF NEW YORK             )
COUNTY OF ERIE                ) SS:
CITY OF BUFFALO               )

       JAMES C. DEMARCO III, ESQ., being duly sworn, deposes and says:

               1.     I am an attorney at law duly licensed to practice in the State of New York

and in this Court and I am a Partner in the law firm of Bengart & DeMarco LLP, located at 2655

Sheridan Drive, Tonawanda, New York 14150.

               2.     I represent the Defendant, SHELBY GARIGEN, who is charged with

access with intent to view child pornography in violation of Title 18, United States Code, Section

2252A(a)(5)(B).

               3.     I am fully familiar with the facts and circumstances surrounding this case

through my investigation of this matter as well as my review of all the pleadings previously filed,

in addition to my conversations with the Defendant and members of law enforcement.

               4.     This affidavit is made in support of Defendant’s motion to adjourn

sentencing.
                5.      On or about June 20, 2019 Ms. Garigen was arraigned and was released on

conditions set by the Court, and the current conditions of her pre-trial release were established

regarding her ability to travel.

                6.      Upon information and belief, the Defendant has been fully compliant with

the terms and conditions of her release.

                7.      Defendant is a U.S. citizen and resides at 5968 Corrinne Lane, Clarence

Center, New York 14032.

                8.      Defendant through her attorney James C, DeMarco is in discussions with

the Assistant US Attorney Charles Kruly regarding unanticipated recent issues regarding the

Defendant’s case.,

                9.      Defendant seeks to adjourn the sentencing currently scheduled for August

20, 2020 at 12:30 to allow further discussions.

                10.     That the Assistant U.S. Attorney Charles Kruly, has informed me that he

has no objection to the Defendant’s request.

                WHEREFORE it is respectfully requested that the sentencing SHELBY

GARIGEN be adjourned

DATED:          Buffalo, New York
                August 18, 2020                              Respectfully submitted,


                                                             /s/ James C. DeMarco III, Esq. l
                                                             JAMES C. DEMARCO III, ESQ.
                                                             BENGART & DEMARCO LLP
                                                             Attorney for Defendant,
                                                             JAMES C. DEMARCO III
                                                             Office and Post Office Address
                                                             2655 Sheridan Drive
                                                             Tonawanda, New York 14150
                                                             (716) 838-1515
                                                             jdemarco@bengartdemarcolaw.com
